EXHIBIT 10z.

 

LOGO [g302058bristol-logo.jpg]

PERFORMANCE SHARE UNITS AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2012-2014 Performance Share Units Award

Bristol-Myers Squibb Company (the “Company”) has granted you a Performance Share
Units Award as set forth in the Grant Summary. This award is subject in all
respects to the terms, definitions and provisions of the 2007 Stock Award and
Incentive Plan (the “Plan”) adopted by the Company.

Award Date:

Performance Cycle Start Date: January 1, 2012

Please refer to the Grant Summary for the Target Number of Performance Share
Units relating to the 2012-2014 performance cycle:

2012 Performance Share Units (12-14 Cycle): One-third of total award

2013 Performance Share Units (12-14 Cycle): One-third of total award

2014 Performance Share Units (12-14 Cycle): One-third of total award

The year referenced for each of these three “tranches” is the “Performance Year”
for that tranche.

The range at which Performance Share Units may be earned for varying performance
will be set for each tranche by March 30 of the Performance Year. The range for
the 2012 Performance Share Units is included on Exhibit A attached hereto.

Minimum Performance Condition: If you have been designated a Covered Employee
(as defined in the Plan) for a Performance Year, then a required condition in
order for you to earn Performance Share Units for the Performance Year will be
that the Minimum Performance Condition has been achieved (in addition to
achievement of the Performance Goals). A separate Minimum Performance Condition
will be set for each tranche by March 30 of the Performance Year. The Minimum
Performance Condition for the 2012 Performance Share Units is included on
Exhibit A attached hereto.

Performance Goal and Earning Date: A separate Performance Goal will be set for
each tranche by March 30 of the Performance Year, specifying the number of
Performance Share Units that may be earned for specified levels of performance.
The Earning Date will be December 31 of the Performance Year. The Performance
Goals for the 2012 Performance Share Units are included on Exhibit A attached
hereto.

Vesting: Earned Performance Share Units will vest on January 1, 2015, subject to
earlier vesting at the times indicated in Sections 6 (including in connection
with certain terminations following a Change in Control) and 8.

Settlement: Earned and vested Performance Share Units will be settled by
delivery of one share of the Company’s Common Stock, $0.10 par value per share
(“Shares”), for each Performance Share Unit being settled. Dividend equivalents
will accrue and be payable in connection with Performance Share Units at the
time and to the extent that the underlying Performance Share Unit becomes
payable. Settlement shall occur at the time specified in Section 4 hereof.

 

1



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you the
opportunity to earn the 2012 Performance Share Units as designated herein
subject to the terms, conditions and restrictions set forth in this Agreement.
In addition, the Committee hereby indicates its intention to grant to you the
opportunity to earn the 2013 Performance Share Units and the 2014 Performance
Share Units for the 2012-2014 performance cycle and subject to this Agreement;
such grants shall become effective only at such time as the Committee has
specified the Minimum Performance Condition (if the Minimum Performance
Condition is applicable to you) and the Performance Goal for those Performance
Share Units (by March 30 of the relevant Performance Year), except as otherwise
provided in this Section 1 and in Sections 6(a) and 6(b). The target number of
each tranche of Performance Share Units and the kind of shares deliverable in
settlement, the calculation of earnings per share as a Performance Goal, and
other terms and conditions of the Performance Share Units are subject to
adjustment in accordance with Section 11 hereof and Plan Section 11(c). In the
event of a Change in Control, you will become legally entitled to have the grant
of Performance Share Units specified hereunder become effective (i) for the
Performance Year in effect at the date of the Change in Control, at the time of
the Change in Control (if the grant was not previously effective) if you were
employed by the Company or a subsidiary or affiliate immediately before the
Change in Control, and (ii) for any Performance Year beginning after the year in
which the Change in Control occurred, at the beginning of such Performance Year
if you remain so employed at that time. In each case relating to Performance
Share Units the grant of which is effective at or following a Change in Control,
the Minimum Performance Condition and the Performance Goal for such Performance
Share Units shall be reasonably achievable and not more difficult to achieve in
relation to the Company’s budget for that Performance Year than the Minimum
Performance Condition and the Performance Goal for any earlier Performance Year
was in relation to the budget for that earlier Performance Year.

2. CONSIDERATION

As consideration for grant of 2012 Performance Share Units, you shall remain in
the continuous employ of the Company and/or its Subsidiaries or affiliates for
at least one year from the Performance Cycle Start Date or such lesser period as
the Committee shall determine in its sole discretion, and no Performance Share
Units shall be payable until after the completion of such one year or lesser
period of employment by you (subject to Section 6(c)). No 2013 Performance Share
Units or 2014 Performance Share Units shall be granted hereunder unless you have
met the one-year continuous employment requirement specified in this Section 2,
measured from the Performance Cycle Start Date.

3. MINIMUM PERFORMANCE CONDITION AND PERFORMANCE GOALS

The Minimum Performance Condition and the Performance Goals for the 2012
Performance Share Units are specified on the cover page of this Agreement and
Exhibit A hereto, and for the 2013 Performance Share Units and 2014 Performance
Share Units shall be specified in writing in such manner as the Committee may
determine.

4. DETERMINATION OF PERFORMANCE SHARE UNITS EARNED AND VESTED; FORFEITURES;
SETTLEMENT

By March 15 of the year following each Performance Year, the Committee shall
determine the extent to which Performance Share Units have been earned on the
basis of the Company’s actual performance in relation to (i) the established
Minimum Performance Condition and (ii) the established Performance Goals for the
Performance Share Units relating to that Performance Year, provided, however,
that, in the case of clause (ii), the Committee may exercise its discretion
(reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount of
Performance Share Units deemed earned in

 

2



--------------------------------------------------------------------------------

its assessment of performance in relation to Performance Goals, or in light of
other considerations the Committee deems relevant. The Committee shall certify
these results in writing in accordance with Plan Section 7(c), subject to any
limitation under Section 7 hereof (if you are Disabled during the Performance
Year in excess of 26 weeks). Any Performance Share Units that are not, based on
the Committee’s determination, earned by performance in a Performance Year (or
deemed to be earned in connection with a termination of employment under
Sections 6 and 8 below), including Performance Share Units that had been
potentially earnable by performance in excess of the actual performance levels
achieved, shall be canceled and forfeited.

Performance Share Units are subject to vesting based on your service for periods
which extend past the applicable Performance Year. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company,
its subsidiaries or an affiliate of the Company, you will become vested in
Performance Share Units only to the extent provided in Section 6 or 8, and any
Performance Share Units that have not been earned and vested at or before such
event and which cannot thereafter be earned and vested under Sections 6 or 8
shall be canceled and forfeited.

In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 7), you will be entitled to vesting
of a “Pro Rata Portion” of the Performance Share Units earned or deemed earned
hereunder. For purposes of this Agreement, in the case of a termination of
employment, the Pro Rata Portion is calculated as the proportionate number of
the total number of Performance Share Units relating to a given Performance
Year; provided, however, that the number of days you were employed shall be
reduced by the number of days during such Performance Year in which you were
Disabled in excess of 26 weeks since the commencement of the Disability. For
purposes of this Agreement, in the case of a Disability extending longer than 26
weeks, the Pro Rata Portion is calculated as the proportionate number of the
total number of Performance Share Units relating to a given Performance Year
minus the number of days you were Disabled in excess of 26 weeks since the
commencement of the Disability.

The number of Performance Share Units earned or vested shall be rounded to the
nearest whole Performance Share Unit, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Share Units that become vested while you remain employed by the
Company or a subsidiary or affiliate shall be settled at the date between
January 1, 2015 and March 15, 2015, at which the Committee determines and
certifies the extent to which the Minimum Performance Condition (if the Minimum
Performance Condition is applicable to you) and the Performance Goals for the
2014 Performance Share Units have been met, by delivery of one Share for each
Performance Share Unit being settled, unless validly deferred in accordance with
deferral terms then authorized by the Committee (subject to Plan Section 11(k)).
Performance Share Units that become vested under Sections 6(a), 6(b), 6(c) or 8
shall be settled at the times specified therein; provided, however, that
settlement of Performance Share Units under Sections 6(a), (b) or (c) shall be
subject to the applicable provisions of Plan Section 11(k). (Note: Plan
Section 11(k) could apply if settlement is triggered by a Change in Control or a
termination following a Change in Control). Until Shares are delivered to you in
settlement of Performance Share Units, you shall have none of the rights of a
stockholder of the Company with respect to the Shares issuable in settlement of
the Performance Share Units, including the right to vote the shares and receive
distributions other than dividends. (Your rights with respect to dividends are
set forth in Section 11 below.) Shares of stock issuable in settlement of
Performance Share Units shall be delivered to you upon settlement in
certificated form or in such other manner as the Company may reasonably
determine.

 

3



--------------------------------------------------------------------------------

5. NONTRANSFERABILITY OF PERFORMANCE SHARE UNITS

During the period from the Award Date until the date all of the Performance
Share Units have become vested and non-forfeitable and any further period prior
to settlement of your Performance Share Units, you may not sell, transfer,
pledge or assign any of the Performance Share Units or your rights relating
thereto. If you attempt to assign your rights under this Agreement in violation
of the provisions herein, the Company’s obligation to settle Performance Share
Units or otherwise make payments shall terminate.

6. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement (as defined in the Plan) prior
to settlement of Performance Share Units and after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Share Units that relate to a Performance Year completed before
your Retirement and which have been determined or thereafter are determined by
the Committee to have been earned under Section 4, and (ii) with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your Retirement, in a Pro Rata Portion of the Performance Share Units you
would have actually earned for that Performance Year if you had continued to be
employed through the date the Committee determines the earning of the
Performance Share Units for that Performance Year under Section 4 (for this
purpose, if the grant of Performance Share Units relating to the Performance
Year in progress at the date of your Retirement has not yet become effective,
such grant shall be deemed to be effective immediately before the Retirement and
shall have the same terms as applicable to participating employees who remain
employed). Any Performance Share Units earned and vested under this Section 6(a)
shall be settled at the earlier of (i) the date such Performance Share Units
would have settled if you had continued to be employed by the Company or a
subsidiary or affiliate, (ii) in the event of a Change in Control, as to
previously earned Performance Share Units, promptly upon the Change in Control
and, in the case of any unearned Performance Share Units (subject to Section 1),
promptly following the date at which the Committee determines the extent to
which such Performance Share Units have been earned (in each case subject to
Section 6(e) below and Plan Section 11(k)), or (iii) in the event of your death,
in the year following the Performance Year in which your Retirement occurred
(following the Committee’s determination of the extent to which any remaining
unearned Performance Share Units have been earned) or, if your death occurred
after that year, as promptly as practicable following your death. Following your
Retirement, any Performance Share Units that have not been earned and vested and
which thereafter will not be deemed earned and vested under this Section 6(a)
will be canceled and forfeited.

(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f)) by the Company and not during the
Protected Period (as defined in Section 6(f)), prior to settlement of
Performance Share Units and after you have satisfied the one-year employment
requirement of Section 2, you will be deemed vested (i) in any Performance Share
Units that relate to a Performance Year completed before such termination and
which have been determined or thereafter are determined by the Committee to have
been earned under Section 4, and (ii) with respect to Performance Share Units
relating to a Performance Year in progress at the date of such termination, in a
Pro Rata Portion of the Performance Share Units you would have actually earned
for that Performance Year if you had continued to be employed through the date
the Committee determines the earning of the Performance Share Units for that
Performance Year under Section 4 (for this purpose, if the grant of Performance
Share Units relating to the Performance Year in progress at the date of your
Termination Not for Cause has not yet become effective, such grant shall be
deemed to be effective immediately before your termination and shall have the
same terms as applicable to participating employees who remain employed). If you
are employed in the United States (including in Puerto Rico), and you are not
eligible for Retirement, you shall be entitled to the pro rata vesting described
in the preceding sentence only if you

 

4



--------------------------------------------------------------------------------

execute and do not revoke a release in favor of the Company and its
predecessors, successors, affiliates, subsidiaries, directors and employees in a
form satisfactory to the Company and, where deemed applicable by the Company, a
non-compete and/or a non-solicitation agreement; if you fail to execute or
revoke the release or fail to execute the non-compete or non-solicitation
agreement, you shall forfeit any Performance Share Units that are unvested as of
the date your employment terminates. Any Performance Share Units earned and
vested under this Section 6(b) shall be settled at the earlier of (i) the date
such Performance Share Units would have settled if you had continued to be
employed by the Company or a subsidiary or affiliate, (ii) in the event of a
Change in Control meeting the conditions of Section 6(e)(ii), as to previously
earned Performance Share Units, promptly upon such Change in Control and, in the
case of any unearned Performance Share Units (subject to Section 1), promptly
following the date at which the Committee determines the extent to which such
Performance Share Units have been earned (in each case subject to Section 6(e)
below and Plan Section 11(k)), or (iii) in the event of your death, in the year
following the Performance Year in which your Termination Not for Cause occurred
(following the Committee’s determination of the extent to which any remaining
unearned Performance Share Units have been earned) or, if your death occurred
after that year, as promptly as practicable following your death. Following such
Termination Not for Cause, any Performance Share Units that have not been earned
and vested and which thereafter will not be deemed earned and vested under this
Section 6(b) will be canceled and forfeited.

(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period (as defined in Section 6(f) below) following a Change in
Control (as defined in the Plan), you will be deemed vested (i) in any
Performance Share Units that relate to a Performance Year completed before such
termination and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii) with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your Qualifying Termination (subject to Section 1, but including Performance
Share Units otherwise not meeting the one-year requirement of Section 2), in a
Pro Rata Portion of the target number of Performance Share Units that could have
been earned in the Performance Year. All of your earned and vested Performance
Share Units shall be settled promptly (subject to Section 6(e) below and Plan
Section 11(k)); provided, however, any additional forfeiture conditions in the
nature of a “clawback” contained in Section 10 of this Agreement shall continue
to apply to any payment. Upon your Qualifying Termination, any Performance Share
Units that have not been deemed earned and vested under this Section 6(c) will
be canceled and forfeited.

(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Share Units granted herein that have
not become both earned and vested shall be canceled and forfeited and you shall
have no right to settlement of any portion of the Performance Share Units.

(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Share Units constitute a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect at the date of grant. As a result, the timing
of settlement of your Performance Share Units will be subject to applicable
limitations under Code Section 409A. Specifically, each tranche of Performance
Share Units will be subject to Plan Section 11(k), including the following
restrictions on settlement:

(i) Settlement of the Performance Share Units under Section 6(c) upon a
Qualifying Termination will be subject to the requirement that the termination
constitute a “separation from service” under Treas. Reg. § 1.409A-1(h), and
subject to the six-month delay rule under Plan Section 11(k)(i)(C)(2) if at the
time of separation from service you are a “Specified Employee.”

 

5



--------------------------------------------------------------------------------

(ii) Settlement of the Performance Share Units under Section 6(a) or 6(b) in the
event of a Change in Control will occur only if an event relating to the Change
in Control constitutes a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Treas. Reg. § 1.409A-3(i)(5).

(f) Definition of “Protected Period” and “Termination Not for Cause.” For
purposes of this Section 6, the “Protected Period” means a specific period of
time following a Change in Control, such period to be the same as the applicable
“protected period” specified by the Committee in your Change-in-Control
Agreement or Change-in-Control Plan, as applicable, or such other specific
period (not less than one year) specified by the Committee at the time of grant
of this Award in the resolutions authorizing the grant of this Award. For
purposes of this Section 6, a “Termination Not for Cause” means a
Company-initiated termination for reason other than willful misconduct, activity
deemed detrimental to the interests of the Company, or disability, provided that
you execute a general release and, where required by the Company, a
non-solicitation and/or non-compete agreement with the Company.

7. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of payments under such
Disability pay plan, (i) if you return to employment status with the Company or
a subsidiary or affiliate, you will not be deemed to have terminated employment,
and (ii) if you do not return to such employment status, you will be deemed to
have terminated employment at the date of cessation of such Disability payments,
with such termination treated for purposes of the Performance Share Units as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. If you have been Disabled for a period in excess of 26
weeks in the aggregate during one or more Performance Years, for each affected
Performance Year you will earn only a Pro Rata Portion of the Performance Share
Units you otherwise would have earned in respect of such a Performance Year.

8. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Share Units but after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Share Units that relate to a Performance Year completed before
your death and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii) with respect to
Performance Share Units relating to a Performance Year in progress at the date
of your death, in a Pro Rata Portion of the Performance Share Units you would
have actually earned for that Performance Year if you had continued to be
employed through the date the Committee determines the earning of the
Performance Share Units for that Performance Year under Section 4. In this case,
your beneficiary shall be entitled to settlement of any of your earned and
vested Performance Share Units referred to in clause (i) by the later of the end
of the calendar year in which your death occurred or 60 days after your death,
and to your earned and vested Performance Share Units referred to in clause
(ii) in the year following your year of death as promptly as practicable
following the determination of the number of Performance Share Units earned
under clause (ii) above. In the case of your death, any Performance Share Units
that have not been earned and vested and thereafter will not be deemed earned
and vested under this Section 8 will be canceled and forfeited.

 

6



--------------------------------------------------------------------------------

9. RESPONSIBILITY FOR TAXES

Regardless of any action the Company or your employer (“Employer”) takes with
respect to any or all income tax, social security, payroll tax, tax or other
tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or your Employer to be an appropriate
charge to you even if technically due by the Company or your Employer
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or your Employer. You further acknowledge that
the Company and/or your Employer: (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Share Units, including the grant, vesting, earning, or
settlement of the Performance Share Units (as applicable), the subsequent sale
of any Shares acquired pursuant to such Performance Share Units and the receipt
of any dividends and/or dividend equivalents; and (2) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Performance Share Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular result. Further, if you have become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company or your Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or your Employer (or any other broker designated by the Company), or
their respective agents, at their discretion, to satisfy the obligations with
respect to all Tax-Related Items by one or a combination of the following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or

 

  (b) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Performance Share Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization); or

 

  (c) withholding in Shares to be issued upon vesting/settlement of the
Performance Share Units.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Performance
Share Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

Finally, you shall pay to the Company or your Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

7



--------------------------------------------------------------------------------

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER ACTS

You acknowledge that your continued employment with the Company and its
subsidiaries and affiliates and this grant of Performance Share Units are
sufficient consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by Section 10.

 

  (a) By accepting the Performance Share Units granted hereby, you expressly
agree and covenant that during the Restricted Period (as defined below), you
shall not, without the prior consent of the Company, directly or indirectly:

 

  (i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company or a subsidiary or affiliate.
You may, however, be actively connected with a Competitive Business after your
employment with the Company or a subsidiary terminates for any reason, so long
as your connection to the business does not involve any product, technology or
service, that competes with any product, technology or service upon which you
worked or about which you became familiar as a result of your employment with
the Company or a subsidiary and the Company is provided written assurances of
this fact from the Competing Company prior to your beginning such connection;

 

  (iii) take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or its Related Parties or who has been
employed by the Company or its Related Parties within one year of the date your
employment with the Company or a subsidiary ceased for any reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  (vi) contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company or its Related Parties, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

 

  (vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

8



--------------------------------------------------------------------------------

  (b) Forfeiture. You agree and covenant that, if the Company determines that
you have violated any provisions of Section 10(a) above during the Restricted
Period, then:

 

  (i) any portion of the Performance Share Units that have not been settled or
paid to you as of the date of such determination shall be immediately canceled
and forfeited;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the Performance Share Units as of the date of such determination;

 

  (iii) if any Performance Share Units have become vested within the
twelve-month period immediately preceding a violation of Section 10(a) above (or
following the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for Shares equal to the
number of Shares delivered to you in settlement of such vested Performance Share
Units if such delivery was made in Shares or you shall pay cash equal to the
value of cash paid to you in settlement of such vested Performance Share Units
if such payment was made in cash; and

 

  (iv) the foregoing remedies set forth in this Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  (c) Company Policy. You agree that the Company may recover any incentive-based
compensation received by you under this Agreement if such recovery is pursuant
to a clawback policy approved by the Committee.

 

  (d) Definitions. For purposes of this Section 10, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  (ii) “Restricted Period” means the period during which you are employed by the
Company or its subsidiaries and affiliates and twelve months following the date
that you no longer are employed by the Company or any of its subsidiaries or
affiliates for any reason whatsoever.

 

  (e) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 10
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this Agreement, including, without
limitation, Section 10, is held to be unenforceable or invalid, the remaining
parts of this Agreement and Section 10 shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in Section 10 is held to be excessively
broad as to period, scope and geographic areas, any such provision shall be
construed by limiting it to the extent necessary to be enforceable under
applicable law.

 

  (f) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

9



--------------------------------------------------------------------------------

11. DIVIDEND EQUIVALENTS AND OTHER ADJUSTMENTS

 

  (a) Crediting of Dividend Equivalents. Subject to this Section 11, dividend
equivalents shall be credited on your Performance Share Units (other than
Performance Share Units that, at the relevant record date, previously have been
settled or forfeited) as follows, except that the Committee may specify an
alternative treatment from that specified in (i), (ii), or (iii) below for any
dividend or distribution:

 

  (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional
Performance Share Units shall be credited to you as of the payment date for such
dividend or distribution equal to (A) the amount of such dividend on each
outstanding Share, multiplied by (B) the number of Performance Share Units
credited to you as of the record date for such dividend or distribution, divided
by (C) the Fair Market Value of a Share at such payment date. At the time the
underlying Performance Share Units become payable, the Company has the
discretion to pay any accrued dividend equivalents either in cash or in Shares.
You will be eligible to receive dividend equivalents on any Performance Share
Units credited to you under this Section 11(a)(i). For purposes of determining
the number of Performance Share Units “credited” to you as of the record date of
a dividend or distribution in this Section 11, a Performance Share Unit shall
not be deemed “credited” until a separate Performance Goal has been set by the
Committee for such Performance Share Unit.

 

  (ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of property other than shares, then a number
of additional Performance Share Units shall be credited to you as of the payment
date for such dividend or distribution equal to (A) the number of Performance
Share Units credited to you as of the record date for such dividend or
distribution, multiplied by (B) the Fair Market Value of such property actually
paid as a dividend or distribution on each outstanding Share at such payment
date, divided by (C) the Fair Market Value of a share at such payment date. You
will be eligible to receive dividend equivalents on any Performance Share Units
credited to you under this Section 11(a)(ii).

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Shares in the form of additional shares, or there
occurs a forward split of Shares, then a number of additional Performance Share
Units shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to (A) the number of Performance Share Units
credited to you as of the record date for such dividend or distribution or
split, multiplied by (B) the number of additional shares actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
Share. You will be eligible to receive dividend equivalents on any Performance
Share Units credited to you under this Section 11(a)(iii).

 

  (b) Adjustment of Dividend Equivalents. If any Performance Share Unit is
forfeited for any reason, including as a result of the failure to attain the
Minimum Performance Condition or the failure to attain the Performance Goals at
least at Threshold, any dividend or distribution attributable to such
Performance Share Unit, whether in the form of cash or additional Performance
Share Units, shall be forfeited on the date on which the underlying Performance
Share Unit is forfeited. If any Performance Share Units are paid at greater or
smaller than 100% of Target, the amount of dividend equivalents (if any)
credited on such Performance Share Units, whether in the form of cash or
additional Performance Share Units, shall be increased or decreased
proportionately to reflect the payout percentage on the underlying Performance
Share Units.

 

10



--------------------------------------------------------------------------------

  (c) Payment of Dividend Equivalents. Any cash payable under this Section 11
shall be included as part of your regular payroll payment as soon as
administratively practicable after the settlement date for the underlying
Performance Share Units. Any Performance Share Units payable under this
Section 11 shall be settled on the settlement date for the underlying
Performance Share Unit. When the dividend equivalents you receive under this
Section 11, if any, become payable to you, they will be compensation (wages) for
tax purposes and will be included on your W-2 form. The Company will be required
to withhold applicable taxes on such dividend equivalents. The Company may
deduct such taxes in the manner set forth in Section 9 hereof.

 

  (d) Other Adjustments. The target number of Performance Share Units, the kind
of securities deliverable in settlement of Performance Share Units, and any
performance measure based on per share results shall be appropriately adjusted
in order to prevent dilution or enlargement of your rights with respect to the
Performance Share Units upon the occurrence of an event referred to in Plan
Section 11(c). In furtherance of the foregoing, in the event of an equity
restructuring, as defined in FASB ASC Topic 718, which affects the Shares, you
shall have a legal right to an adjustment to your Performance Share Units which
shall preserve without enlarging the value of the Performance Share Units, with
the manner of such adjustment to be determined by the Committee in its
discretion. Any Performance Share Units or related rights which directly or
indirectly result from an adjustment to a Performance Share Unit hereunder shall
be subject to the same risk of forfeiture and other conditions as apply to the
granted Performance Share Unit and will be settled at the same time as the
granted Performance Share Unit.

12. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Share Units or any
other payment or right to payment under this Agreement be included as
compensation or earnings for purposes of any other compensation, retirement, or
benefit plan offered to employees of the Company or its subsidiaries or
affiliates unless otherwise specifically provided for in such plan. Performance
Share Units are not part of normal or expected compensation or salary for any
purposes including, but not limited to, calculation of any severance,
resignation, termination, redundancy or end of service payments, bonuses,
long-service awards, pension or retirement benefits, or similar payments.

13. ACKNOWLEDGMENT OF NATURE OF PLAN AND PERFORMANCE SHARE UNITS

In accepting the Performance Share Units, you acknowledge, understand and agree
that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

(b) The award of Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units even if
Performance Share Units have been awarded repeatedly in the past;

(c) All decisions with respect to future awards of Performance Share Units, if
any, will be at the sole discretion of the Company;

 

11



--------------------------------------------------------------------------------

(d) Your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;

(e) Your participation in the Plan is voluntary;

(f) Performance Share Units and the Shares subject to the Performance Share
Units are an extraordinary item that do not constitute compensation of any kind
for services of any kind rendered to the Company or to the Employer, and
Performance Share Units are outside the scope of your employment contract, if
any;

(g) The Performance Share Units and your participation in the Plan will not be
interpreted to form an employment contract with the Company or any subsidiary or
affiliate of the Company;

(h) The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) The Performance Share Units and the Shares subject to the Performance Share
Units are not intended to replace any pension rights or compensation that you
may otherwise be entitled to;

(j) The Performance Share Units and the underlying Shares should not be
considered as compensation for, or relating in any way to, past services for the
Company, its subsidiaries or affiliates or the Employer; and

(k) No claim or entitlement to compensation or damages arises from the
forfeiture of Performance Share Units, resulting from termination of your
employment by the Company, any subsidiary or affiliate or your Employer (for any
reason whatsoever and whether or not in breach of labor laws), and in
consideration of the grant of the Performance Share Units to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or the Employer, waive your ability, if any, to bring such
claim, and release the Company, any subsidiary or affiliate and/or the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims.

14. NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

15. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or affiliate
or affect in any way the right of the Company or any subsidiary or affiliate to
terminate your employment without prior notice at any time for any reason or no
reason.

 

12



--------------------------------------------------------------------------------

16. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Share Units and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other payment hereunder shall be a general
creditor of the Company.

17. DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the end of the first Performance Year in order for you to receive the
Award granted to you hereunder. If you wish to decline this Award, you must
reject this Agreement prior to the end of the first Performance Year. For your
benefit, if you have not rejected the Agreement prior to the end of the first
Performance Year, you will be deemed to have automatically accepted this Award
and all the terms and conditions set forth in this Agreement. Deemed acceptance
will allow the shares to be released to you in a timely manner.

18. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that Performance Share Units which are the subject of this
Agreement may not be materially adversely affected by any amendment or
termination of the Plan approved after the Award Date without your written
consent.

19. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

20. GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of New York. For purposes of
litigating any dispute that arises under this Performance Share Unit grant or
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, agree that such litigation shall be conducted in the courts
of New York, New York, or the federal courts for the United States for the
Southern District of New York, and no other courts where this Performance Share
Unit grant is made and/or performed.

21. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

13



--------------------------------------------------------------------------------

22. DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, any subsidiary and/or your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Performance Share
Units or any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).

You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You authorize the Company, Morgan Stanley Smith Barney and other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Performance Share Units may be deposited. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.

23. ELECTRONIC DELIVERY

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third-party designated by the Company.

24. COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of this Agreement, you understand that the
Company will not be obligated to issue any Shares pursuant to the vesting of the
Performance Share Units, if the issuance of such Shares shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Any determination by the Company in this regard shall be
final, binding and conclusive.

25. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

14



--------------------------------------------------------------------------------

For the Company Bristol-Myers Squibb Company By:  

 

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information for the
administration of this Award.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.

 

15



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARE UNITS AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2012-2014 Performance Share Units Award

2012 Minimum Performance Condition and Performance Goals

If Participant has been designated a Covered Employee (as defined in the Plan)
for the 2012 Performance Year, then a required condition in order for
Participant to earn 2012 Performance Share Units in the manner set forth below
will be that the Company’s Non-GAAP Pretax Earnings for the 2012 fiscal year
shall equal or exceed $[            ] (the “Minimum Performance Condition”). If
Participant has not been designated a Covered Employee for the 2012 Performance
Year, then Participant shall earn 2012 Performance Share Units in the manner set
forth below.

The number of 2012 Performance Share Units earned by Participant shall be
determined as of December 31, 2012 (the “Earning Date”), based on the Company’s
2012 Net Sales Performance (net of foreign exchange), 2012 Non-GAAP Diluted EPS
Performance, and 2012 Adjusted Net Cash Flow from Operating Activities
Performance, each as defined below, determined based on the following grid:

 

Performance Measure

   Threshold    Target    Maximum

2012 Net Sales, net of fx ($=MM)

        

2012 Non-GAAP Diluted EPS

        

2012 Adjusted Net Cash Flow from Operating Activities ($=MM)

        

Participant shall earn 32.50% of the target number of 2012 Performance Share
Units for “Threshold Performance,” 100% of the target number of 2012 Performance
Share Units for “Target Performance,” and 167.50% of the target number of 2012
Performance Share Units for “Maximum Performance.” For this purpose, 2012 Net
Sales Performance and 2012 Adjusted Net Cash Flow from Operating Activities
Performance are weighted 25% each, and 2012 Non-GAAP Diluted EPS Performance is
weighted 50%, so the level of earning of 2012 Performance Share Units shall be
determined on a weighted-average basis.

Determinations of the Committee regarding 2012 Non-GAAP Pretax Earnings, 2012
Net Sales Performance, 2012 Non-GAAP Diluted EPS Performance, and 2012 Adjusted
Net Cash Flow from Operating Activities Performance, and the resulting 2012
Performance Share Units earned, and related matters, will be final and binding
on Participant. In making its determinations with respect to 2012 Net Sales
Performance, 2012 Non-GAAP Diluted EPS Performance, and 2012 Adjusted Net Cash
Flow from Operating Activities Performance, the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount
of Performance Share Units deemed earned, in its sole discretion.

 

16